Citation Nr: 1334376	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  06-25 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected diabetes mellitus.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for right lower extremity neuropathy, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a right arm disorder.

5.  Entitlement to service connection for a right elbow disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to February 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the RO.

The Board remanded the case to the RO, via Appeals Management Center (AMC), in October 2009 and January 2012, for further development.  The case has been returned to the Board for the purpose of appellate review.

The Veteran's appeal also originally included the issues of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); service connection for erectile dysfunction; and entitlement to a total disability rating based upon individual unemployability by reason of service-connected disability (TDIU).  However, during the pendency of the appeal, the AMC granted those benefits in an October 2012 rating decision.  Accordingly, the issues are no longer on appeal, and no further consideration is necessary.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in the paperless claims files reveals that the documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

The appeal is being remanded to the RO via AMC in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Board finds that additional development is necessary before the claims on appeal can be reviewed.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the claim of service connection for right lower extremity neuropathy, the Board finds that a clarifying medical opinion must be obtained.

The Veteran was afforded a VA neurology examination in March 2012, pursuant to the November 2012 remand.  The examiner noted that there was no evidence of a symmetric, stocking-like distribution sensory loss in his right lower extremity and that nerve conduction testing in 2009 had been normal with no evidence of neuropathy.  She concluded that there was no evidence of diabetic peripheral neuropathy.  Rather, she opined that the Veteran's complaints of discomfort in his lower extremities were more consistent with restless legs syndrome.  

However, the VA examiner did not address or respond to contrary findings from a January 2011 VA examination.  

Specifically, the January 2011 VA examiner diagnosed the Veteran with bilateral lower extremity peripheral neuropathy and opined that it was "initially likely due to [a] long history of [alcohol use], [prostate specific antigen], and [diabetes mellitus], as likely as not worsening due to poor [type II diabetes mellitus] control... as well as morphine pain medication."

Additionally, the Board notes that the VA treatment notes, dated after November 2007, that are relevant to the claims on appeal, have not been associated with the claims file.  Specifically, during a June 2010 VA diabetes mellitus examination, the Veteran reported that he had been admitted by VA for high blood sugar readings resulting in dehydration in February 2010.  

In a January 2011 VA peripheral nerves examination, the examiner referenced a September 2009 VA physical therapy note that discussed the Veteran's complaints following a June 2009 motor vehicle accident.  

A review of the Veteran's claims file includes VA treatment notes dated through November 2007, and the Virtual VA and VBMS paperless claims files contain no additional VA treatment notes.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Therefore, on remand, any VA treatment records dated after November 2007, to include any reports pertaining to a June 2009 motor vehicle accident and a February 2010 hospitalization, should be obtained and associated with the paper claims file or electronic claims file.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to request that he provide the names and addresses of all health care providers who have provided treatment for his service-connected diabetes mellitus and his claimed headaches, right lower extremity, and right arm and elbow disorders.  After acquiring this information and obtaining any necessary authorization, the RO should obtain copies of any outstanding records and associate them with the claims file. 

The RO should specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding pertinent medical treatment records from any identified non-VA treatment providers.

A specific request should also be made for any outstanding VA medical records dated from November 2007 to the present, to include, but not limited, to reports pertaining to a June 2009 motor vehicle accident and a February 2010 hospitalization for elevated blood sugar levels.

2.  The RO then should take all indicated action to obtain a clarifying medical opinion from the VA examiner who conducted the March 2012 VA neurology examination, or, if she is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth hereinbelow.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all current right lower extremity disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that any current disability manifested by neuropathy of the lower extremities had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  If not, he or she should state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by the service-connected diabetes mellitus.

Additionally, the examiner is requested to comment on the January 2011 VA examiner's findings and opinion pertaining to bilateral peripheral neuropathy.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

If further examination of the Veteran is required to provide answers to these questions, the Veteran should be rescheduled for further examinations, tests, or studies, as appropriate. If consultations with other VA clinicians are deemed necessary to answer these questions, such consultations should be undertaken.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures. 

4.  After the above development has been completed, the RO should review the claims file to ensure that the aforementioned development and remand directives have been fully and properly executed.  Any noncompliance found should be rectified with appropriate development. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


